DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment(s) to the claims filed on February 9, 2021. The rejection of claim(s) 4 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, cited in the previous office action filed on November 13, 2020 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 7, 9, 10 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulze et al. (US 2008/0054369 A1, prior art of record) in view of Rahimo et al (US 2010/0244093 A1, prior art of record) and Yun et al. (US 2007/0120215 A1, prior art of record, see IDS filed December 11, 2018).
Regarding claim 1, Schulze discloses a method (e.g. figures 5 and 6), comprising:
forming a first field stop layer (e.g. first field stop layer is lower portion of 31 at the bottom of figure 5, or the left most portion of 35, and clarified in annotated figures 5 and 6 below);
forming a second field stop layer on the first field stop layer (e.g. second field stop layer is middle portion of 31 in figure 5, or the middle portion of 35, as clarified in annotated figure 5 and 6 below);
forming a first drift region on the second field stop layer (e.g. first drift region is portion of 23 between middle and upper layers of 31 of figure 5, or the and having an impurity concentration that is lower than the second field stop layer (e.g. as seen in annotated figure 6 below, the first drift region has a lower concentration than the first field stop layer),
the second field stop layer having an impurity concentration monotonically increasing from an interface of the first field stop layer to a maximum impurity concentration and monotonically decreasing from the maximum impurity concentration to an interface with the first drift region (e.g. as seen in annotated figure 6 below, the second field stop layer portion of 35 has an impurity concentration monotonically increasing from an interface of the right bottommost portion of the first field stop layer 35 to a maximum impurity concentration and monotonically decreasing from the maximum impurity concentration to an interface with the first drift region), the maximum impurity concentration of the second field stop layer being higher than a maximum impurity concentration of the first drift region (as seen in annotated figure 6, the maximum impurity concentration of the second field stop layer portion of 31/35 is higher than a maximum impurity concentration of the first drift region);
forming a buried region disposed on the first drift region (e.g. buried region is uppermost portion of region 31 of figure 5, or the right most portion of 35 of figure 6, as clarified in annotated figures below, ¶ [0038]) and having the first conductivity type (e.g. n-type, as disclosed in ¶ [0038]) in an impurity concentration with a maximum impurity concentration higher than the maximum impurity concentration of the first drift region (e.g. as seen with respect to annotated figure 6 below, the buried region has an impurity concentration this is higher than the first drift region), the first drift region extending continuously between the second field stop layer and the buried region (as seen in annotated figure 6 below);
forming a second drift region disposed on the buried region (e.g. second drift region is portion of 23 between top of 31 and top of substrate of figure 5, as clarified in annotated figures below);
forming a power device cell disposed at an upper portion of the second drift region (e.g. power device cell comprising elements 24, 25, 26, 27 and 28, ¶ [0037]); and
forming a collector region disposed below the first field stop layer (e.g. collector region 29, ¶ [0038]).
Schulze is silent with respect to the embodiment of figures 5 and 6 that the first field stop layer and the first drift region have a first conductivity type (e.g. n-type).
However, Schulze discloses that that the first field stop layer and the first drift region are portions of the substrate 23 (e.g. as seen in annotated figure 5 below, with reference to ¶ [0038]). 
Rahimo discloses an analogous method (e.g. figure 4), comprising a substrate having a first conductivity type (e.g. ¶ [0031] discloses the substrate (i.e. wafer) is an n- doped wafer, whereby n-type regions 5 and 8 are formed, as disclosed in ¶ [0033] and [0036]).
 the first field stop layer and the first drift region have a first conductivity type since Schulze discloses the first field stop layer and the first drift region are portions of the substrate, and Rahimo discloses an analogous method, wherein the substrate has a first conductivity type. One would have been motivated to have the first field stop layer and the first drift region with a first conductivity type in order to form a consistent p-type IGBT device with multiple field stop layers within the substrate, as disclosed by Schulze.
Schulze is also silent with respect to disclosing the second drift region is formed by epitaxial growth.
Yun discloses an analogous method (e.g. figure 2), wherein a drift region is formed by epitaxial growth (e.g. drift region 200 is formed by epitaxial growth, ¶ [0040]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Schulze such that the second drift region is formed by epitaxial growth since Schulze recognizes that semiconductor regions in the devices may be formed by epitaxial growth (e.g. ¶ [0013]) and Yun discloses an analogous method and device such that the drift region is formed by epitaxial growth. One would have been motivated to have the second drift region formed by epitaxial growth in order form a highly ordered crystalline structure, with little defects, thereby having good conductive characteristics.

    PNG
    media_image1.png
    791
    570
    media_image1.png
    Greyscale


Regarding claim 7, Schulze in view of Rahimo and Yun disclose the method of claim 1, wherein the second drift region has the first conductivity type (e.g. rendered obvious to be n-type by Schulze in view of Rahimo: see claim 1 rejection above) in an impurity concentration that is lower than the buried region (as seen in annotated figure 6 of Schulze above), and the first drift region and the second drift region each has a constant impurity concentration profile in a depth direction (e.g. as rendered obvious by Rahimo with respect to figure 3, which shows analogous first drift region 92 and second drift region 4 each to have an constant impurity concentration. One would have been motivated to have a constant impurity concentration of the first and second drift regions has a result of doping a constant impurity concentration substrate (which form the first and second drift regions) to form the field stop layers and buried region).

Regarding claim 9, Schulze in view of Rahimo and Yun disclose the method of claim 1, wherein the buried region includes a first region having an increasing impurity concentration from the first drift region (e.g. as seen in annotated figure 6 of Schulze above, the buried region impurity concentration increases from the first drift region towards the right side of the figure), and a second region adjacent to the first region and having a decreasing impurity concentration to the second drift region (e.g. as seen in annotated figure 6 of Schulze above, the buried region impurity concentration decreases from its peak value to the second drift region).

Regarding claim 10, Schulze in view of Rahimo and Yun disclose, the method of claim 1, further comprising:
forming a base region disposed at an upper portion of the second drift region (Schulze: e.g. base region 24, ¶ [0037]; Rahimo: figure 4, base 10) and having a second conductivity type which is different from the first conductivity type (e.g. Rahimo: base 10 disclosed to be p type, ¶ [0031], which is opposite from the n type first conductivity);
forming an emitter region disposed on a surface portion within the base region (Schulze: e.g. emitter 25; Rahimo figure 4, emitter 11) and having the first conductivity type (e.g. Rahimo: emitter 11 disclosed to be n-type in ¶ [0031]); and
forming a gate electrode (Schulze: gate electrode 26, ¶ [0037]; Rahimo: gate electrode 13, ¶ [0031]) formed by interposing a gate insulating layer on the second drift region, the base region and the emitter region (Schulze: gate insulating layer 27, ¶ [0037]; Rahimo: gate insulating layer 14, ¶ [0031]).

Regarding claim 26, Schulze in view of Rahimo and Yun disclose the method of claim 1, wherein the first drift region is formed on a semiconductor substrate (Schulze: e.g. as seen in annotated figures 5 and 6 above, the first drift region is formed on the semiconductor substrate located between elements 30 and 31), the second drift region has an impurity concentration of the first conductivity type that is lower than the semiconductor substrate (as seen in annotated figure 6 above, the second drift region has an impurity concentration of the lower than the portion of the semiconductor substrate located between elements 30 and 31. Schulze in view of Rahimo render obvious the second drift region to be n-type: see claim 1 rejection above).

Claims is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulze et al. (US 2008/0054369 A1, prior art of record) in view of Rahimo et al (US 2010/0244093 A1, prior art of record)
Regarding claim 27, Schulze discloses a method (e.g. figures 5 and 6), comprising:
forming a first field stop layer (e.g. first field stop layer is lower portion of 31 at the bottom of figure 5, or the left most portion of 35, and clarified in annotated figures 5 and 6 above with respect to claim 1);
forming a second field stop layer on and in contact with the first field stop layer (e.g. second field stop layer is middle portion of 31 in figure 5, or the middle portion of 35, as clarified in annotated figure 5 and 6 above, whereby figure 5 shows the bottom portion of the second field stop layer contacts the top portion of the first field stop layer, or figure 6 shows the left portion of the second field stop layer contacting the right portion of the first field stop layer); 
forming a first drift region on the second field stop layer (e.g. first drift region is portion of 23 between middle and upper layers of 31 of figure 5, or the region between middle and right most portions of 35 of figure 6, as clarified in annotated figure and having an impurity concentration that is lower than the second field stop layer (e.g. as seen in annotated figure 6 below, the first drift region has a lower concentration than the first field stop layer),
the second field stop layer having an impurity concentration monotonically increasing from an interface of the first field stop layer to a maximum impurity concentration and monotonically decreasing from the maximum impurity concentration to an interface with the first drift region (e.g. as seen in annotated figure 6 above, the second field stop layer portion of 35 has an impurity concentration monotonically increasing from an interface of the right bottommost portion of the first field stop layer 35 to a maximum impurity concentration and monotonically decreasing from the maximum impurity concentration to an interface with the first drift region), the maximum impurity concentration of the second field stop layer being higher than a maximum impurity concentration of the first drift region (as seen in annotated figure 6, the maximum impurity concentration of the second field stop layer portion of 31/35 is higher than a maximum impurity concentration of the first drift region);
forming a buried region disposed on the first drift region (e.g. buried region is uppermost portion of region 31 of figure 5, or the right most portion of 35 of figure 6, as clarified in annotated figures below, ¶ [0038]) and having the first conductivity type (e.g. n-type, as disclosed in ¶ [0038]) in an impurity concentration with a maximum impurity concentration higher than the maximum impurity concentration of the first drift region (e.g. as seen with respect to annotated figure 6 below, the buried region has an impurity concentration this is higher than the first drift the first drift region extending continuously between the second field stop layer and the buried region (as seen in annotated figure 6 above); 
forming a second drift region disposed on the buried region (e.g. second drift region is portion of 23 between top of 31 and top of substrate of figure 5, as clarified in annotated figures above);
forming a power device cell disposed at an upper portion of the second drift region (e.g. power device cell comprising elements 24, 25, 26, 27 and 28, ¶ [0037]); and 
forming a collector region disposed below the first field stop layer (e.g. collector region 29, ¶ [0038]).
Schulze is silent with respect to the embodiment of figures 5 and 6 that the first field stop layer has a first conductivity type and a constant impurity concentration profile in a depth direction, and the first drift region has a first conductivity type (e.g. n-type).
However, Schulze discloses that that the first field stop layer and the first drift region are portions of the substrate 23 (e.g. as seen in annotated figure 5 below, with reference to ¶ [0038]). 
Rahimo discloses an analogous method (e.g. figure 4), comprising a substrate having a first conductivity type (e.g. ¶ [0031] discloses the substrate (i.e. wafer) is an n- doped wafer, whereby n-type regions 5 and 8 are formed, as disclosed in ¶ [0033] and [0036]), whereby the first field stop layer has a constant impurity concentration profile in the depth direction (as seen in figure 3, an analogous first field stop layer 5 has a constant impurity concentration profile in the depth direction).
 that the first field stop layer has a first conductivity type and a constant impurity concentration profile in a depth direction, and the first drift region has a first conductivity type, since Schulze discloses the first field stop layer and the first drift region are portions of the substrate, and Rahimo discloses an analogous method, wherein the substrate has a first conductivity type, and an analogous first field sop layer has a constant impurity concentration profile in the depth direction. One would have been motivated to have the first field stop layer with a first conductivity type and a constant impurity concentration profile in a depth direction, and the first drift region with a first conductivity type, in order to form a consistent p-type IGBT device with multiple field stop layers within the substrate and exemplary controlled-punch-through characteristics (as discussed by Rahimo, ¶ [0030]).

Allowable Subject Matter
Claims 2, 3, 5, 13 – 17, 19, 20 and 22 – 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 23, the claim recites, inter alia, that the second drift region is formed by epitaxially growing the layer on a front surface of a buried region, whereby the buried region is formed by ion-implanting impurity ions with a first conductivity type, such that the second drift region has an impurity concentration of the first conductivity type that is lower than the in combination with the remaining limitations of claim 23, are not anticipated or rendered obvious by the prior art. 

Regarding independent claim 25, the claim recites, inter alia, that the second drift region is formed on the buried region by epitaxial growth on the front surface of the buried region, such that the second drift region has a second impurity concentration of the first conductivity type that is lower than the semiconductor substrate. These limitations, in combination with the remaining limitations of claim 25, are not anticipated or rendered obvious by the prior art.

Claims 2, 3, 5, 13 – 17, 19, 20, 22 and 24 depend from claims 23 and 25.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Further regarding the rejection of claim 1, and the allowable subject matter of claims 23 and 25, the Examiner notes that although claim 1 has been amended to recite the drift region has been formed by epitaxial growth, the allowable subject matter of claims 23 and 25 recite that that the second drift region is formed by epitaxially growing the layer on a front surface of a buried region, such that the second drift region has an impurity concentration of the first conductivity type that is lower than the semiconductor substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        February 26, 2021